This case is again before the court on appellant's motion for rehearing. *Page 597 
There is but one matter raised which we deem of sufficient importance to discuss and with regard to which we feel we were in error in our original opinion. We think we should not have held that the execution of the marriage license introduced in evidence on the trial, was sufficiently proven to justify the admission of the same without its having been filed for three days and notice given to the opposite party. A closer examination of the record has disclosed that while the identity of the marriage license was proven by the clerk its execution was not proven by any one else. This, we do not think, was sufficient. Unless the execution of the instrument be proven, the rule of evidence would require that the original or a certified copy thereof should be filed with the papers in the case three days before the trial and notice given to the opposite party. This was not done. The marriage of appellant might have been proven by other ways than the production of the marriage license but there is nothing in the record to indicate that the same was attempted.
The motion for rehearing is granted, the affirmance set aside and the judgment reversed and the case remanded for a new trial.
Reversed and remanded.